Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This office action is in response to applicant’s arguments filed on December 6, 2021. 

Claims 1-14 are pending. Claims 13 and 14 are withdrawn from consideration due to a non-elected invention.

All prior rejections are maintained for the reasons set forth below.

The objection to the specification is withdrawn in view of applicant’s amendments. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hsu (US 2011/0146832).
Hsu teaches Lyocell filaments (claim 14, paragraph 0020) as a component in ultra-soft yarns used to produce ultra-soft woven denim fabric (paragraph 0022), with warp and weft yarns made of the ultra-soft-yarn (paragraph 0025). One of ordinary skill in the art could have at once envisaged using Lyocell filament in the fabric since such a small selection of only 6 filament types are present in claim 15 and only three types of woven fabrics are present. Accordingly, the teachings of Hsu are sufficient to anticipate the material limitations of the instant claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hua (CN 105648634) in view of Emalfarb (US 2009/0099079) as evidenced by Rimpp (Marketing of NewCell Filament Yarns) and Hsu (US 2011/0146832).

Hua does not specify filament.
Emalfarb teaches that Lyocell and NewCell (Tencel) are used in garment dyeing applications and to bleach indigo dyed denim (paragraph 0347). NewCell is a Lyocell filament as evidenced by Rimpp which teaches NewCell filaments have a wet tenacity of 20-27 CN/tex, a dry tenacity of 30-42 CN/tex, a dry elongation of 6-10% and wet elongation of 8-13% (page 64, left column, top table). Rimpp teaches the NewCell filaments have a combination of dull and bright in luster (page 64, right column table) and are used in easy-care garments (page 67, left column). Emalfarb teach stone washing of denim jeans can be bleached with the enzyme procedure (paragraph 0343) and softness and depilling are achieved (paragraph 0073-0074,0078).
Hsu teaches Lyocell filaments (claim 14, paragraph 0020) as a component in ultra-soft yarns used to produce ultra-soft woven denim fabric (paragraph 0022), with warp and weft yarns made of the ultra-soft-yarn (paragraph 0025). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate NewCell filaments in the dyed denim fabrics of Hua as Emalfarb teach Lyocell and NewCell which are Tencel are advantageously used in garment dyeing applications and it is conventional to bleach indigo dyed denim. Rimpp evidences that NewCell is Lyocell filament which is efficient for use in easy care fabrics which are dyed and undergo laundering processes. Hua teaches the Tencel should be super-soft, high in toughness, strength, have good drapeability and weavability and 
Applicant has not demonstrated in a manner commensurate in scope with the claims the criticality of the properties claimed in claims 3-12 so it would be obvious to optimize these properties or achieve them through routine experimentation for one of ordinary skill in the art as they are result effective variables or desired outcomes for the bleaches denim comprising Lyocell filaments. 
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hua (CN 105648634) in view of Emalfarb (US 2009/0099079) as evidenced by Rimpp (Marketing of NewCell Filament Yarns) and Hsu (US 2011/0146832) and further in view of Taylor (US 2004/0117923).
Hua, Emalfarb and Rimpp are relied upon as set forth above.
Hua, Emalfarb and Rimpp do not specify the cycles to hole formation as claimed in claim 6.
Taylor teaches that Lyocell fabric garments desirably withstand 15,000 rubs in a Martindale abrasion (paragraph 0030).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the denims of Hua, Emalfarb and Rimpp by ensuring they withstand 15,000 rubs in a Martindale abrasion as raised abrasion resistance is a desirable property to make durable Lyocell fabrics. 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kininmonth (WO 03/099047).
Kininmonth teaches denim fabrics comprising or consisting of or comprising Lyocell (Tencel) continuous filaments (page 1, lines 15-25) as the warps and wefts (page 4, lines 16-29; page 13, lines 18-21) to produce a dyed denim (page 5, lines 16-30’ page 
Kininmonth does not teach all the claimed embodiments in a single example but the claimed embodiments can be arrived at by selecting from the teaching of Kininmonth.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed Lyocell in continuous filament form to produce a dyed denim from the teachings of Kininmonth as the reference clearly teaches the benefits of using Lyocell and filaments in the warp and weft to effectively produce a dyed denim fabric. 

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kininmonth (WO 03/099047) in view of Kataoka (US 2008/0057812).
Kininmonth is relied upon as set forth above.
Kininmonth is does not teach bleaching denim, the claimed elongation. 
Kataoka teaches bleached stretch denim comprising Tencel (paragraph 0027; paragraph 0032)  wherein the product has good stretch after bleaching (paragraph 0031) wherein the elongation after bleaching is 5% or more and elastic recovery after bleaching is 70% or more (paragraph 0033). Kataoka teaches denims comprising Lyocell are conventionally bleached after dyeing to give an old stonewashed appearance (paragraph 0002, 0011).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hua (CN 105648634) in view of Kininmonth (WO 03/099047) in view of Kataoka (US 2008/0057812) and further in view of Taylor (US 2004/0117923).

Kininmonth and Kataoka do not specify the cycles to hole formation as claimed in claim 6.
Taylor teaches that Lyocell fabric garments desirably withstand 15,000 rubs in a Martindale abrasion (paragraph 0030).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the denims of Kininmonth and Kataoka by ensuring they withstand 15,000 rubs in a Martindale abrasion as raised abrasion resistance is a desirable property to make durable Lyocell fabrics. 

Response to Arguments
Applicant's arguments filed regarding Hsu have been fully considered but they are not persuasive. The examiner argues that only 6 categories are listed  polyester (PET), polyethylene terephthalate (PET), polyamide (nylon, polyamide 6, polyamide 66), polypropylene, polyacrylonitrile, and Lyocell, with polyamide showing three examples of polyamide. Even if the three types of polyamide are counted in the selection, the claimed group is 9 and still sufficiently small for one of ordinary skill in the art to at once envisage using lyocell filament. In re Petering  301 F.2d 676, 133 USPQ 275 (CCPA 1962), the court ruled that since a claimed compound was 1 of these 20 compounds it could be at once envisaged because the classes are sufficiently limited and well delineated as well as preferred embodiments. Therefore, the reference "described" the claimed compound and the reference anticipated the claims. Since Hsu exemplifies the 6 mail groups and 9 total with the examples of polyamide, the classes are sufficiently limited and well In re Petering  which the courts ruled selection from was anticipatory. 
Hsu clearly teaches filaments of lyocell and applicant doesn’t define the Lyocell filaments in the claimed specification by infinite length, rather states they are common. With a lack of disclosure in the instant specification to define the term filament in another manner than taught by the art, the conventional art recognized use of the term filament as that in Hsu meets the claimed limitation. Applicant alleges unexpected results in the application but the does cite comparative experimental data  rather a statement in paragraph 0012 which is conclusory and not supported by factual evidence in a manner commensurate in scope with claims. Applicant’s claims indicate the warp and weft yarns can contain (comprise) or consist of lyocell filaments. Contains means the composition of the weft is not limited and can include other yarns. 
Rimpp clearly teaches that NewCell is a filament as it teaches the filament titre in page 6, left hand table and page 63, right column NewCell is defined as cellulosic filament (3rd paragraph from last, under 2. Internal Research and Development; left column, 3rd paragraph from last) and Elmfarb defines NewCell as Tencel in paragraph 0347. NewCell and Tencel are interchangeable and NewCell is a filament. This is a standard reference in the art and filament is an art recognized term. Furthermore as with Hsu, applicant does 
Regarding the use of Tencel in Rimpp (Rimpp defines it as containing filaments (page 51, , right column, under section 2.1 mechanical and structural features) and teaches it should complement Tencel. Using NewCell with Tencel or as a substitute would be obvious as Rimpp teaches it offer the same advantages as existing cellulosics such as wear comfort, moisture absorption, versatility in applications and many properties listed on page 64. It is taught as a compliment or substitute for existing lyocell or Tencel materials and it would be obvious to use it as such. Kininmonth teaches continuous filaments as an embodiment of lyocell and the reference must consider all embodiments. Taylor teaches lyocell garments and since Rimpp teaches NewCell filaments are equivalent to or have better properties than conventional cellulosic fibers, using the NewCell to arrive at the abrasion value is obvious as it is taught to have a ++ rating to resistance to mechanical treatment. IT would be obvious to through routine experimentation arrive at the abrasion properties as these are desirable for lyocell garments to make them commercially viable for consumer use. Similarly Kataoka is relied upon to demonstrate Tencel has good elongation properties and is used in bleaching denim and Rimpp teaches NewCell can be used in similar applications as Tencel or in addition to Tencel and it would be obvious to give it the elongation properties through routine experimentation after bleaching as these are again desirable properties standard in the art for consumer used jeans which need to be repeatedly worn and laundered. Accordingly, the rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/AMINA S KHAN/Primary Examiner, Art Unit 1761